
	

113 HRES 205 IH: Recognizing the goals of National Travel and Tourism Week and honoring the valuable contributions of travel and tourism to the United States.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Horsford (for
			 himself, Ms. Titus, and
			 Ms. Norton) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the goals of National Travel
		  and Tourism Week and honoring the valuable contributions of travel and tourism
		  to the United States.
	
	
		Whereas National Travel and Tourism Week was established
			 in 1983 when Congress passed the Joint Resolution entitled Joint
			 Resolution to designate the week beginning May 27, 1984, as National
			 Tourism Week, approved November 29, 1983 (Public Law 98–178; 97
			 Stat. 1126), which recognized the value of travel and tourism;
		Whereas National Travel and Tourism Week is celebrated
			 across the United States from May 4, 2013, through May 12, 2013;
		Whereas more than 120 travel destinations throughout the
			 United States are holding events in honor of National Travel and Tourism
			 Week;
		Whereas the travel and tourism industry supports more than
			 14,000,000 jobs in the United States;
		Whereas the travel and tourism industry employs
			 individuals in all 50 States and all the territories of the United
			 States;
		Whereas international travel to the United States is the
			 single largest export industry in the country;
		Whereas the travel and tourism industry, Congress, and the
			 executive branch have worked to streamline the visa process and make the United
			 States welcoming to visitors from other countries;
		Whereas travel and tourism provide significant economic
			 benefits to the United States by generating nearly $2,000,000,000,000 in annual
			 economic output;
		Whereas leisure travel allows individuals to experience
			 the rich cultural heritage and educational opportunities of the United States
			 and its communities; and
		Whereas the immense value of travel and tourism cannot be
			 overstated: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes National Travel and Tourism
			 Week;
			(2)commends the
			 travel and tourism industry for its important contributions to the United
			 States; and
			(3)commends the
			 employees of the travel and tourism industry for their important contributions
			 to the United States.
			
